SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 Commission File No. 0-24805 LITTLEFIELD CORPORATION (Exact name of registrant as specified in its charter) Delaware 74-2723809 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2501 N. Lamar Blvd. Austin, Texas 78701 (Address of principal executive offices) Registrant's telephone number: 512-476-5141 Securities registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer ”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant at the close of business on June 30, 2009, was $4,664,252 based upon the last sales price reported for such date on the OTC Bulletin Board. At the close of business on March 4, 2010 registrant had outstanding 17,909,114 shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates certain information by reference from the definitive proxy statement to be filed by the registrant for its Annual Meeting of Stockholders to be held on May 19, 2010 (the “Proxy Statement”). This report contains statements that constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These statements appear in a number of places in this Report and include all statements regarding the intent, belief or current expectations of the Company, its directors or its officers, with respect to, among other things:(i) the Company’s financing plans; (ii) trends affecting the Company’s financial condition or results of operations; (iii) the Company’s growth strategy and operating strategy; and (iv) the declaration and payment of dividends.Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors discussed herein and those factors discussed in detail in the Company’s filings with the Securities and Exchange Commission. PART I ITEM I: BUSINESS Littlefield Corporation is a holding company incorporated in Delaware in 1994. Its businesses develop, own and operate charitable bingo halls with solely domestic U.S. operations in Texas, Alabama, Florida and South Carolina; collectively these are referred to as “Littlefield Entertainment”. Currently the Company operates 36 charitable bingo halls. CURRENT YEAR EVENTS: The year 2009 was a transformative year for the Company resulting in a singular focus on its Entertainment business and restored profitability. The Company disposed of Premiere Tents & Events thereby completing the final transaction in the disposition of Littlefield Hospitality which had included units engaged in catering and event rentals. The year was also marked by restructuring actions, some of which were in response to certain regulatory changes and the Company’s focus on profitability. In addition, during 2009, the Company devoted time and resources related to the growth and expansion into targeted domestic U.S. areas and continued efforts to resolve certain legal matters. The Company operated at a profit despite a lackluster economy and the unfavorable effects of start-up activities, certain on-going legal costs and non-cash stock-based compensation expense. Growth and expansion In January 2010 and February 2009, the Company completed the acquisition of bingo halls in South Carolina and realigned certain regional operations. In April 2009, the Company sold the assets of its event rental business. During 2009, certain Texas start-up halls had a measurable unfavorable impact on earnings of $1.1 million. During2009, the Company ceased the operations of certain of these start-up halls in response to certain regulatory changes and restructuring efforts aimed to restore profitability. Legal matters Also during 2009, the Company continued efforts to resolve certain legal matters: Early in 2009 and largely through continuing efforts during 2008, the Company resolved two cases with the South Carolina Department of Revenue: South Carolina Department of Revenue v. Littlefield Corporation, Midlands Promotions, Inc., Low Country Promotions, Inc., and Gamecock Promotions, Inc., 05-ALJ-17-0413-CC and Littlefield Corporation, Gamecock Promotions Inc., Palmetto Upstate Promotions Inc., and Midlands Promotions Inc. v. South Carolina Department of Revenue, 07-ALJ-17-623-CC. In these cases, the Department of Revenue sought to revoke all bingo promoter licenses held by the Company's South Carolina subsidiaries and sought a $5,000 penalty and the denial of sixadditional promoters licenses, related to the Company’s planned South Carolina acquisition. 2 The Company and its subsidiaries vigorously defended the revocation proceeding and the right to hold the additional licenses for which the subsidiaries applied and asserted that Littlefield Corporation is not the holder of these promoter licenses, but rather that its lawfully formed subsidiaries are separate corporations that each holds a lawful number of the promoter licenses. A final agreement was reached within which the subsidiaries, without a fine or penalty, will continue as bingo promoters and for a period of two years the Company and its subsidiaries are to provide the Department with certain quarterly and annual information pertaining to its subsidiaries. In March 2009, both matters were dismissed, with prejudice by an Administrative Law Judge. All of the legal matters are discussed more thoroughly in Item 3 – “Legal Proceedings” and in “Notes to Consolidated Financial Statements” in Item 15. PRINCIPAL BUSINESS AND MARKETS LITTLEFIELD ENTERTAINMENT.Our business is the management of charitable bingo halls.We might be called a “commercial lessor”, “charitable bingo lessor”, “bingo conductor” or “bingo promoter” depending upon the jurisdiction in which we are operating. “Littlefield Entertainment” owns and operates 36 charitable bingo halls.Of these 36 bingo halls, fifteen (15) are in Texas (Austin-1, Abilene-1, Amarillo-3, McAllen-3, Lubbock-2, Odessa-1, Midland-1, San Angelo-2 and San Antonio-1), three (3) are in Alabama (Montgomery-2 and Mobile-1),seventeen (17) are in South Carolina (Charleston-5, Georgetown-1, Goose Creek-2, Walterboro-1, Conway-1, Aiken-1, Greer-2, Sumter-1, Columbia metro-3) and one (1) is in Florida. A new charity bingo hall is created when we contract with a real estate landlord, through a long-term real estate lease, to rent premises suitable for a bingo hall.We engage in market, demographic and location research in order to ensure the suitability of a specific site for the development of a new bingo hall.We then develop the physical plant for a bingo hall based upon our expertise; and, attract the requisite number of charities for the use of the premises and the services provided to support the charities’ conduct of bingo operations. When we invest in a new start up bingo hall, we anticipate recovering our entire investment (usually $200,000 to $500,000) within one to two years after the attainment of a stable and predictable operating environment (typically 6-12 months after the initiation of operations with a full contingent of charities). In addition to starting up new charitable bingo halls, we may acquire other operations that also engage in the management of charitable bingo halls.We anticipate an immediate going in return of 25-35% on our entire investment and the ability to sustain that level of performance for a ten (10) year period, absent only regulatory or environmental changes beyond our ability to predict or control. Since 2008, the Company has invested approximately $2.0 million in the acquisition of bingo halls. These acquisitions included a net addition of eight halls. Subsequent to purchasing these halls, the Company has made certain capital expenditures and leasehold improvements to improve the operating environment and has applied its expertise to the extent allowed by the respective regulations in the jurisdiction of each hall. The average rate of return of these eight acquired halls collectively has been approximately 40%. In 2009, our charitable bingo halls raised approximately $3,325,000 in charitable funding for those charities that operate in our bingo halls.We helped raise $575,000 for charities in South Carolina, $395,000 for charities in Alabama, $80,000 in Florida and $2,275,000 for charities in Texas.Since 2001 our company has helped raise over $31 million for charity. 3 Competition:The charitable bingo market is a fragmented market, often with operators who are individuals or partnerships, with no one dominant competitor.Competition also includes charitable organizations.From region to region there may be a dominant player in their immediate markets, but we are the only publicly traded bingo promoter with more than just a regional presence. Our unit of competition is an individual bingo hall.Competition is further subdivided by the time of day or night that a bingo hall operates.A bingo hall could generally be a daytime hall, a nighttime hall or a late night hall.In certain jurisdictions, we would like to operate at all three times.An individual bingo hall competes within a trade area of approximately fifteen (15) miles against other bingo halls operating at the same time.Within a larger market (e.g. Charleston, South Carolina) the presence of a number of bingo halls may not give rise to significant competition.In general, we believe that approximately one to one and a half percent (1-1.5%) of the population in a city of more than 100,000 are meaningful and consistent bingo players. The principal methods of competition used, once an ideal location is obtained, include providing clean, safe and attractive facilities, creating customer loyalty through various marketing efforts, and other promotional programs to stimulate interest in not only playing the game of bingo, but in frequenting our bingo locations specifically.Our combined industry knowledge also gives us a competitive advantage when negotiating with the various charities to use our facilities for their operations.Direct advertising is not permitted under the local bingo regulations by the promoter’s organizations in some jurisdictions and is permitted in others. Regulation:In 2009, we operated in Texas, Alabama, Florida and South Carolina, and each state regulates charitable bingo as authorized by its statutes. In Texas, the Texas Lottery Commission regulates bingo and its rules are uniform throughout the State.In general, a bingo hall can contain up to seven (7) charities and can operate seven (7) days per week and conduct as many as fourteen (14) bingo sessions per week. In South Carolina, the South Carolina Department of Revenue is the principal regulator for bingo.Its rules are uniform throughout the State.In general, a bingo hall can contain a single charity and can only operate five (5) sessions per week with a Class B license or every day with a Class C license.In general, a Class C hall is permitted to play more often, but is required to pay out less money than a Class B hall. In Alabama, bingo can only be played in counties that have a “local bill” authorizing bingo that has been passed by the state legislature.The local county sheriff is the principal regulator of bingo and regulations vary from county to county.In general, a bingo hall can contain up to ten (10) charities and can operate seven (7) days per week and conduct up to twenty-one (21) bingo sessions per week. In Florida, charitable bingo is authorized by the Florida Statutes. The local state attorney or county sheriff is the principal regulator of bingo. EMPLOYEES: As of the report date, we had approximately thirty-two (32) employees and six (6) directors, of which one is a full time employee.Of the current employment level, twenty-one (21) are with Littlefield Entertainment and eleven (11) are at corporate headquarters in Austin, Texas. Littlefield Entertainment consists of nine (9) full time employees and twelve (12) part time employees. 4 ITEMIB– UNRESOLVED STAFF COMMENTS None ITEM 2 – PROPERTIES Our principal executive offices, which we own, are located at 2501 North Lamar Boulevard, Austin, Texas 78705. We lease space for the majority of our bingo operations in Texas, Alabama, South Carolina and Florida and in turn sublease the bingo centers to various charities.Some of our leases require real estate taxes, insurance, common area maintenance and repair expenses to be paid in addition to rent.We own three bingo centers.We believe the condition of our leased and owned properties is good.No single property, leased or owned, amounts to 10% or more of our total assets. State City Location Purpose Location Name Status Alabama Mobile Bingo Hall Bingo Haven Operating Montgomery Bingo Hall Winners Operating Montgomery Bingo Hall Good Times Operating South Carolina Charleston (2) Bingo Halls (B&C) Beacon Operating Charleston (2) Bingo Halls (B&C) Lucky I Operating Charleston (1) Bingo Halls (C) Evanston Operating Columbia metro (3) Bingo Halls Mr. Bingo, American, Westside Operating Sumter (1) Bingo Hall (C) Main Spot Operating Georgetown Bingo Hall By George! Bingo Operating Greer (2) Bingo Halls Mr. Bingo Operating Walterboro Bingo Hall Coverall Bingo Operating Conway Bingo Hall Mill Pond Bingo Operating Aiken Bingo Hall Tally Ho! Bingo Operating Goose Creek (2) Bingo Halls Galley Hall, B&L Operating Texas Abilene Bingo Hall Ambler Bingo Operating Amarillo Bingo Hall Hi-Plains Bingo Operating Amarillo Bingo Hall Goldstar II Bingo Operating Amarillo Bingo Hall Grandview Operating Austin Corporate Headquarters Corporate Hdqtrs Occupied Austin Bingo Hall American Paradise Operating Lubbock Bingo Hall Lucky Bingo Operating Lubbock Bingo Hall Parkway Bingo Operating McAllen Bingo Hall Americana I Operating McAllen/San Juan Bingo Hall Triple City Bingo Operating McAllen Bingo Hall El Bingo Grande Operating Midland Bingo Hall Bingo Barn Operating Odessa Bingo Hall Strike It Rich Operating San Antonio Bingo Hall Blanco Bingo Operating San Angelo Bingo Hall Strike It Rich Operating San Angelo Bingo Hall Let It Ride Operating Florida Pensacola Bingo Hall Town & Country Operating ITEM 3 - LEGAL PROCEEDINGS The information required by this item is incorporated by reference to Note 14 to the Consolidated Financial Statements set forth on pages F-24 to F-25 hereof. 5 PART II ITEM 5 - MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is traded on the OTC Bulletin Board under the symbol "LTFD". The following table shows the range of reported high and low closing prices for our common stock for the periods indicated as reported on a daily basis by the OTC Bulletin Board. 2009: High Low 2008: High Low First Quarter $ $ First Quarter $ $ Second Quarter $ $ Second Quarter $ $ Third Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fourth Quarter $ $ Security Holders As of March 4, 2010, our common stock was held by approximately 670 beneficial shareholders. Dividends We have not paid, and currently have no intention to pay, any cash dividends on our common stock. Securities Authorized For Issuance Under Equity Compensation Plans Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders NA NA NA Total $ Forfeited options become available for future issuance under the Company’s equity compensation plans. Issuer Purchases of Equity Securities We have a share repurchase program that authorizes us to purchase shares of common stock up to $500,000 in order to increase shareholder value and manage dilution resulting from shares issued under equity compensation plans. The following table sets forth information regarding our repurchases or acquisitions of common stock during 2009: Repurchase Period Total Number of Shares Repurchased Average Price Paid per Share Total Number of Shares Repurchased as Part of Publicly Announced Plans Q1 2009 Q2 2009 $ Q3 2009 $ Q4 2009 $ Total $ Average price per share includes transactions costs. During 2009, the Company repurchased $114,906 of its common stock. 6 ITEM 7- MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Our Company was formed in 1994 as a Delaware corporation to consummate the acquisition of charitable bingo halls and other legal gaming operations, and completed an initial public offering in December of 1994. We operate primarily through wholly owned subsidiaries in Texas, Alabama, South Carolina and Florida. We intend to grow our business through acquisitions and the selective start up of charitable bingo halls in markets in which we currently operate and other attractive markets. The statements in this Annual Report on Form 10-K relating to matters that are not historical facts, including, but not limited to statements found in this “Management Discussion and Analysis of Financial Condition and Results of Operations”, are forward-looking statements that involve a number of risks and uncertainties.Factors that could cause actual future results to differ materially from those expressed in such forward-looking statements include, but are not limited to the impact of government regulation and taxation, customer attendance, spending, competition, general economic conditions, and other risks and uncertainties as discussed in this Annual Report. The discussion of results for 2009 and 2008 in this report focuses on the Company’s results of continuing operations which is comprised of the Company’s Entertainment business’ charitable bingo operations in four states: Texas, South Carolina, Alabama and Florida. In April 2009, the Company disposed of Premiere Tents & Events (PTE) thereby strategically aligning its focus on its Entertainment business. The disposition of PTE was the final transaction in the disposition of the Company’s Hospitality segment which had included units engaged in catering and party rentals.The disposition of the PTE business unit’s assets resulted in a gain of approximately $404,000. In 2008, the disposal of the catering unit’s assets resulted in a gain of approximately $474,000. Results of Operations During 2009, the Company achieved a record level of revenue from continuing operations which increased 12% over the comparable prior year period and the Company posted consolidated net income of approximately $236,000. The Company reduced its loss from continuing operations from the prior year by approximately $4.3 million to a loss of approximately $57,000. Excluding the notable items discussed more fully under Income (loss) from Continuing Operations below, income from continuing operations was approximately $1,523,000, up approximately $868,000 over the prior year period. During 2008, the Company operated at approximately breakeven excluding the significant unfavorable impact on earnings of fourth quarter charges associated with a write-down of the carrying value of goodwill and other assets in addition to certain contract termination costs, renovations, re-openings and the start-up of new halls in Texas, stock-based compensation and ongoing legal expenses.The goodwill impairment stemmed from the Company’s normal annual review of goodwill and other intangible assets in light of actual financial performance and changed economic conditions and certain specific underperforming bingo hall closures.The contract termination costs were associated with certain underperforming bingo hall closures. Revenues The following table sets forth the Company’s revenues from continuing operations for the twelve months ended December 31, 2009 and 2008: Change % Change Total Revenues $ $ $ 12 % Entertainment 12 % Texas ) 0 % South Carolina 79 % Alabama / Florida ) %) Other $ $ $ ) NM 7 During 2009, revenues from continuing operations increased 12% from 2008. Entertainment revenue increased 12% and was favorably affected by the contribution of revenue from a net of six halls acquired since the beginning of last year in South Carolina; a total of eight halls were acquired and two under-performing halls were closed. By state, Entertainment revenues in 2009 for Texas, South Carolina and Alabama / Florida were 54%, 31% and 15% of total Entertainment revenue respectively compared to 60%, 20% and 20% in 2008. Other revenue includes other ancillary services and miscellaneous revenue not reported as Entertainment revenue. Gross profit and Costs and Expenses The table below summarizes the Company’s gross profit from continuing operations for the twelve months ended December 31, 2009 and 2008. Gross profit percent (gross profit as a percent of sales) increased to 30% from 18% in 2008. Change % Change Total Gross Profit $ $ $ 92 % Entertainment % Other $ $ $ ) NM Overall, total costs and expenses decreased 5% from the comparable twelve-month prior year period mainly as a result of lower costs associated with the start-up of new halls and certain hall closures ($589,000) partially offset by higher rent and utility costs related to newly acquired bingo halls ($404,000). Direct salaries and other compensation remained relatively stable from the prior year. Rent and utilities in 2009 rose approximately $385,000 or 14% over 2008, largely due to the addition of new halls. In 2009 and 2008, we did not recognize lease costs on a straight-line basis as provided in FASB ASC 840, Leases (FASB ASC 840). Instead, lease costs were recognized based on payments made or accrued during each month.If the Company had recognized lease expense on a straight-line basis in 2009 and 2008, total lease costs would not have materially changed the Company’s financial results. In general, the Company enters into long term leases underlying its operations. At the same time, the Company generally enters into agreements which are renewed annually with its customers. This permits the Company to adjust its customer agreements in response to general price increases and limits the effect of lease escalation clauses.Generally, the Company’s leases require payments of rent and a pro-rata share of real estate maintenance, taxes and insurance. Other direct operating costs in 2009 declined approximately $734,000 or 27% from the prior year, mainly resulting from lower costs such as advertising, promotions and development expenses associated with the closure of certain halls in Texas. Depreciation and amortization expense totaled approximately $818,000 ($721,000 Cost of Services plus $97,000 G&A) in 2009 versus $789,000 in the prior year. The increase in depreciation is mainly attributed to hall renovations last year. We measure corporate overhead as general and administrative expenses, excluding related depreciation expense, the noted other and legal expenses and stock-based compensation. Corporate overhead totaled approximately $2,085,000 in 2009, compared to approximately $2,058,000 in 2008, an insignificant increase of approximately $27,000. We measure corporate overhead because it provides management with a tool to assess performance consistently over different financial periods. The following table reconciles general and administrative expenses under GAAP to our corporate overhead measure. Corporate overhead General and administrative expenses(GAAP basis) $ $ Stock-based compensation ) ) Noted legal expenses ) ) Depreciation and amortization ) ) Acquisition and divestiture consideration ) ) Corporate overhead (non-GAAP basis) $ $ 8 Other income and expense was an expense of approximately $179,000 for 2009, compared to approximately $207,000 in 2008. The difference mainly stems from lower interest expense from the refinancing of legal settlements and certain notes payable during 2008, lower debt levels and lower interest rates. Our income tax expense for 2009 was approximately $106,000 compared to $105,000 in 2008, all of which is related to the expected effective tax rate for state income taxes. As of December 31, 2009, the Company had a net operating loss available for carryover on its federal income taxes of approximately $10,900,000. Income (loss) from continuing operations During 2009, income (loss) from continuing operations was a loss of approximately $57,000; a loss of ($0.00) per basic share and a loss of ($0.00) per fully diluted share. During 2008, the Company incurred a loss from continuing operations of approximately $4,348,000; a loss of ($0.28) per basic share and ($0.28) per fully diluted share.The weighted average number of basic Common Stock shares outstanding totaled 17,583,785 in 2009 compared to 15,499,981 in 2008.The increase in shares outstanding mainly represents shares issued as stock-based compensation paired with the timing of the sale of common stock during 2008. Full year 2009 income (loss) from continuing operations includes approximately $1,579,000 of notable items:$1,079,000 of expense associated with the start-up of halls in Texas, $402,000 of legal expense for South Carolina, Florida, Texas and its Furtney litigation, $8,000 other asset disposals, $10,000 acquisition consideration and $202,000 for non-cash stock-based compensation which were partially offset by a $122,000 reduction of estimated prior year reserve for incentive compensation.The Company continues to reduce the negative impact of the Texas start-up operations. Its legal fees should be more manageable with settlement of the South Carolina Department of Revenue cases reported in the second quarter.The Company expects the Furtney litigation to conclude in 2010. Full year 2008 income (loss) from continuing operations included approximately $5,003,000 of notable items: $2,390,000 from goodwill impairments and contract termination costs, $1,640,000 of expense from Texas start-ups, $498,000 from legal expense related to South Carolina, Texas and Furtney litigation, $90,000 of acquisition and divestiture consideration and $385,000 for non-cash stock-based compensation expense. The legal expenses mainly include costs from our expansion plans and operations in South Carolina, Florida, Arkansas and Texas, settlement of a frivolous claim in Texas and our litigation with Furtney seeking recovery of prior settlements and other damages. Adjusted for the noted items above, the adjusted income from continuing operations during 2009 was approximately $1,523,000 and basic earnings per share were $0.09 per share in 2009 versus an adjusted income from continuing operations of approximately $655,000 and basic earnings per share of $0.04 last year. Our management uses adjusted income (loss) from continuing operations to measure performance consistently over different financial periods. The following table reconciles operating income (loss) from continuing operations under GAAP to our adjusted income (loss) from continuing operations measure. Income (loss) from continuing operations Operating income (loss) (GAAP basis) $ ) $ ) Hall start-up activities Asset impairments and contract termination costs Stock-based compensation Noted legal expenses Reduction of prior year reserve for incentive compensation ) Acquisition and divestiture consideration Asset disposals Total noted items Income (loss) excluding noted items (non-GAAP basis) $ $ 9 Net Income (Loss) During 2009, we realized net income of approximately $236,000; $0.01 per basic share and $0.01 per fully diluted share. A net loss for 2008 was approximately $4,252,000; a loss of ($0.27) per basic share and ($0.27) per fully diluted share.The weighted average number of basic Common Stock shares outstanding totaled 17,583,785 in 2009 compared to 15,499,981 in 2008.The increase in shares outstanding mainly represents shares issued as stock-based compensation coupled with the timing of the sale of common stock during 2008. Liquidity and Capital Resources Cash and cash equivalents at December 31, 2009, totaled approximately $3,735,000 and represented 20% of total assets of approximately $18,426,000.Cash and cash equivalents consist of cash and highly liquid investments with maturities of three months or less at the date of acquisition or which are readily convertible to cash without penalty. Current assets totaled approximately $4,534,000 at December 31, 2009. Current liabilities totaled $1,665,000. Working capital was approximately $2,869,000 with a current ratio of 2.7 to 1 compared to approximately 1.9 to 1 in December 2008. The Company has notes and legal settlement payables coming due in the next twenty four months amounting to $394,122 in 2010 and $2,082,957 in 2011 which the Company plans to refinance. Debt/Lease Schedule 12 months 2010 24 Months 2011 36 Months 2012 48 Months 2013 60 Months 2014 Thereafter Totals Notes Payable $ $ 2,082,957 $ 802,133 $ 3,158,470 Legal Settlements $ $ Operating Leases $ 2,074,818 $ 1,941,972 $ 1,448,595 $ 1,051,259 $ $ 742,143 $ Total Obligations $ 1,051,259 $ $ 742,143 $ Cash provided by operating activities during 2009 totaled approximately $695,000 compared to cash used of $997,000 during 2008. Cash flows from operating activities in 2009 were increased by net income of approximately $236,000 and provided by non-cash depreciation expense of approximately $871,000, stock based compensation of approximately $203,000 and partially offset by a gain on asset sale of $395,000 from the sale of the event rental business and other net changes in asset and liability accounts of $220,000. Cash flows from operating activities in 2008 were decreased by a net loss of approximately $4,252,000 and increased by non-cash depreciation expense of approximately $1,032,000, goodwill impairment and contract termination costs of $2,390,000 and stock-based compensation of approximately $385,000. In addition, the 2008 cash flows from operations were reduced by the gain on disposals of $473,000 mainly from the sale of the catering unit and other net changes in asset and liability accounts of approximately $79,000. Net cash used in investing activities totaled approximately $241,000 for 2009, compared to net cash used in investing activities of approximately $3,144,000 for 2008. For 2009, net cash used in investing activities totaled approximately $604,000 for net capital expenditures mainly for bingo hall renovations, leasehold improvements and the acquisition of a hall in South Carolina; these were partially offset by $300,000 in proceeds and an approximately $63,000 reduction in notes receivable associated with the sale of the event rental business unit. In 2008, cash was used in the amount of approximately $1,800,000 for acquisitions of which $500,000 was financed by a seller note payable, and $2,479,000 for the purchase of capital assets mainly related to the Company’s renovations and start-ups and additional licenses purchased for future expansion; these expenditures were partially offset by $635,000 principally from the sale of fixed assets, including the sale of the catering unit. Cash used in financing activities during 2009 totaled approximately $1,145,000, compared to net cash provided by financing activities in 2008 of approximately $6,601,000. During 2009, approximately $500,000 was used in the final payoff of a note related to the purchase of six halls in South Carolina last year to realize a $300,000 reduction in purchase price, approximately $530,000 was used for the payment of notes payable and legal settlement obligations and $115,000 was used to repurchase common stock. In 2008 approximately $7,000,000 was provided by the sale of stock and $34,000 from options exercised; this was partially offset by $433,000 of cash used for the payment of notes, related party and legal settlements payable. 10 At December 31, 2009, we had approximately $18,426,000 in total assets with total liabilities of approximately $4,646,000 and approximately $13,780,000 of shareholders’ equity.Total assets include approximately $3,735,000 in cash, $510,000 of net accounts receivable, other current assets of $289,000, $7,118,000 of net property and equipment, $6,134,000 of intangible assets, $374,000 for a note related to the sale of the event rental business and $266,000 of other assets.Total liabilities primarily consist of accounts payable of approximately $183,000 and notes payable obligations of approximately $3,158,000, legal settlement related obligations of $121,000 and accrued and related-party liabilities of $1,088,000 and $96,000 respectively. In 2010, we plan to continue to use our cash generated from operations to make leasehold improvements and renovations in our bingo operations.We also plan to use advantageous combinations of bank financing, seller financing, stock, and cash on hand to acquire or develop new bingo halls when favorable terms can be obtained. Financial Risk Management Off-Balance Sheet Arrangements. We have no off-balance sheet debt. Market Risk. In the normal course of business, we employ established procedures to manage our exposure to changes in the market value of our investments.There were no significant investments in marketable securities at December 31, 2009 or 2008. The Company holds its funds in cash and certificates of deposit generally insured by the FDIC with uninsured amounts setting off loans payable.Generally, the Company minimizes exposure to interest rate fluctuations on its long-term debt arrangements by entering into fixed rate notes payable or establishing interest rate collars within which a variable interest rate on long-term debt may fluctuate. As a result of these terms the market risk associated with interest rate fluctuations on long-term debt is not material. Recently Issued Accounting Pronouncements See “Note 1 – Background and Summary of Significant Accounting Policies -Recently Issued Accounting Pronouncements” in the Consolidated Financial Statements. ITEM 7A - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Response to this item is included in “Item 7 – Management’s Discussion and Analysis of Financial Conditions and Results of Operations – Market Risk” above and “Item 8 – Note 14 to Consolidated Financial Statements – Concentration of Credit Risk”. ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The information required by this item is incorporated by reference to the Consolidated Financial Statements set forth on pages F-1 to F-27 hereof. ITEM 9 – CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There are no disagreements with accountants on accounting and financial disclosure. ITEM 9A – CONTROLS AND PROCEDURES Evaluation of Disclosure Controls The Company’s management evaluated, with the participation of the Chief Executive Officer and Chief Financial Officer, the effectiveness of the Company’s disclosure controls and procedures as of the end of the period covered by this report.Disclosure controls and procedures are designed with the objective of ensuring that (i) information required to be disclosed in the Company’s reports filed under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii) the information is accumulated and communicated to management, including the principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosures. 11 Based upon their evaluation, our management including the Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures (as defined in Rule 13a-15(e) or 15 d – 15(e) under the Securities Exchange Act) are effective, as of the end of the period covered by this report on Form 10-K, to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms. Management Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the company, (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Management assessed our internal control over financial reporting as of December 31, 2009, which was the end of our fiscal year. Management based its assessment on criteria established in the SEC Commission’s Guidance Regarding Management’s Report on Internal Control Over Financial Reporting Under Section 13(a) or 15(d) of the Securities Exchange Act of 1934. The guidance sets forth an approach by which management can conduct a top-down, risk-based evaluation of internal control over financial reporting. Management’s assessment included an evaluation of risks to reliable financial reporting, whether controls exist to address those risks and evaluated evidence about the operation of the controls included in the evaluation based on its assessment of risk. Based on our assessment, management has concluded that our internal control over financial reporting was effective as of the end of the fiscal year to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external reporting purposes in accordance with generally accepted accounting principles. We reviewed the results of management’s assessment with the Audit Committee of our Board of Directors. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting during the quarter ended December 31, 2009, that have materially affected or are reasonably likely to materially affect, our internal control over financial reporting. Limitations on the Effectiveness of Controls Our management, including our CEO and CFO, does not expect that our disclosure controls or our internal controls over financial reporting will prevent all error and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable, but not absolute, assurance that the objectives of a control system are met.Further, any control system reflects limitations on resources, and the benefits of a control system must be considered relative to its costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within Littlefield Corporation have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake.Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of a control.A design of a control system is also based upon certain assumptions about potential future conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate.Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur andmay notbe detected. ITEM 9B – OTHER INFORMATION None 12 PART III ITEM 10 - DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT In response to this item, the information included in our proxy statement for the annual meeting of stockholders to be held on May 19, 2010, which proxy statement will be filed with the Securities and Exchange Commission no later than April 23, 2010, is incorporated herein by reference. ITEM 11 - EXECUTIVE COMPENSATION In response to this item, the information included in our proxy statement for the annual meeting of stockholders to be held on May 19, 2010, which proxy statement will be filed with the Securities and Exchange Commission no later than April 23, 2010, is incorporated herein by reference. ITEM 12 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS In response to this item, the information included in our proxy statement for the annual meeting of stockholders to be held on May 19, 2010, which proxy statement will be filed with the Securities and Exchange Commission no later than April 23, 2010, is incorporated herein by reference. ITEM 13 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE In response to this item, the information included in our proxy statement for the annual meeting of stockholders to be held on May 19, 2010, which proxy statement will be filed with the Securities and Exchange Commission no later than April 23, 2010, is incorporated herein by reference. ITEM 14 - PRINCIPAL ACCOUNTANT FEES AND SERVICES Audit Fees The aggregate fees recorded or billed to the Company by Padgett Stratemann & Co. LLP for the audit of Littlefield Corporation and Subsidiaries’ annual financial statements included in the Form 10-K and for the review of the financial statements included in its quarterly reports on Form 10-Q for the fiscal years ended December 31, 2009 and 2008 totaled approximately $70,000 and $68,000 respectively. In addition, $21,000 was incurred in 2009 and $39,335 in 2008 for other services mainly in conjunction with acquisition related activity. Tax Fees The aggregate fees recorded or billed to the Company by Padgett Stratemann & Co. LLP for services rendered to the Company during the fiscal years ended December 31, 2009 and 2008 for tax compliance, tax research or tax planning was $52,000 and $44,395 respectively. It is the audit committee’s policy to pre-approve all services provided by Padgett Stratemann & Co. LLP. All services provided by Padgett Stratemann & Co. LLP during the years ended December 31, 2009 and 2008 were pre-approved by the audit committee. 13 PART IV ITEM 15 – EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) Documents Filed with Report 1. Financial Statements. Report of Padgett Stratemann & Co. LLP F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Stockholders’ Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-9 2. Financial Statement Schedules. None 3. Exhibits. Exhibit Description Certificate of Incorporation of the Company dated September 8, 1994, as amended October 17, 1994, and further amended July 31, 1997 and August 13, 1998, and September 22, 1999 (incorporated by reference to Exhibit 3.1 of the Quarterly Report on Form 10-QSB filed by the Company on November 15, 1999, for the quarter ended September 30, 1999). Amended and Restated Bylaws of the Company (incorporated by reference to Exhibit 3.2 of the Quarterly Report on Form 10-QSB filed by the Company on November 15, 1999, for the quarter ended September 30, 1999). 10.1* 2002 Stock Option Plan (incorporated by reference to Exhibit 1 of the Definitive Proxy Statement Schedule 14A, filed with the SEC on March 22, 2002). 10.2* 2002 Employee Stock Purchase Plan (incorporated by reference to Exhibit 2 of the Definitive Proxy Statement Schedule 14A, filed with the SEC on March 22, 2002). 10.3* 2009 Employment Agreement (incorporated by reference to Exhibit 10.3 of the Company’s Annual Report on Form 10-K filed with the SEC in March 31, 2009). Subsidiaries of the Company, filed herewith Rule 31a-14(a) / 15d-14(a) Certifications, filed herewith. Section 1350 Certifications, filed herewith. * Denotes a management contract or compensatory plan or arrangement. 14 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:March 30, 2010 LITTLEFIELD CORPORATION (Registrant) By:/s/ Jeffrey L Minch Jeffrey L. Minch President and CEO By:/s/ Richard S Chilinski Richard S. Chilinski Chief Financial Officer In accordance with the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Jeffrey L Minch Jeffrey L. Minch President, Chief Executive Officer and Director March 30, 2010 /s/ Carlton R Williams Carlton R. Williams Chairman of the Board March 30, 2010 /s/ Charles M Gillman Charles M. Gillman Director March 30, 2010 /s/ James P Roberts, II James P. Roberts, II Director March 30, 2010 /s/ Alfred T Stanley Alfred T. Stanley Director March 30, 2010 /s/ Michael L Wilfley Michael L. Wilfley Director March 30, 2010 15 LITTLEFIELD CORPORATION DECEMBER 31, 2009 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 FINANCIAL STATEMENTS: Consolidated Balance Sheets as of December 31, 2009 and 2008 F-3 Consolidated Statements of Operations for the Years Ended December 3,1, 2009 and 2008 F-4 Consolidated Statements of Stockholders’ Equity for the Years Ended December 31, 2009 and 2008 F-6 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 F-7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Littlefield Corporation We have audited the accompanying consolidated balance sheets of Littlefield Corporation and subsidiaries (collectively, the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders' equity, and cash flows for each of the years then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Littlefield Corporation and subsidiaries as of December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the years then ended, in conformity with U.S. generally accepted accounting principles. We were not engaged to examine management's assessment of the effectiveness of the Company's internal control over financial reporting as of December 31, 2009, included in the accompanying Management Report on Internal Control over Financial Reporting and, accordingly, we do not express an opinion thereon. Padgett, Stratemann & Co., L.L.P. San Antonio, Texas March 26, 2010 F-2 Littlefield Corporation CONSOLIDATED BALANCE SHEETS ASSETS December 31, 2009 December 31, 2008 Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $27,777 and $109,286, respectively Other current assets Note receivable – current portion Assets held for sale Total Current Assets Property and Equipment – at cost, net of accumulated depreciation and amortization Other Assets: Goodwill Intangible assets, net Note receivable, net Other non-current assets Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY Current Liabilities: Long term debt, current portion $ $ Long term debt, legal settlements, current portion Trade accounts payable Accrued expenses Total Current Liabilities Long-term Liabilities: Long term debt, net of current portion Long term debt, legal settlements, net of current portion Other liabilities, related party Total Long-term Liabilities Total Liabilities Stockholders' Equity: Common stock, $0.001 par value, (authorized 40,000,000 shares, issued 18,817,406 shares and 17,534,707 shares, respectively, outstanding 17,959,114 shares and 16,754,901 shares, respectively) Additional paid-in-capital Treasury stock – 858,292 and 779,806 shares, at cost ) ) Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. F-3 Littlefield Corporation CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December 31, REVENUES: Entertainment $ $ Other TOTAL REVENUES DIRECT COSTS AND EXPENSES: Direct salaries and other compensation Rent and utilities Other direct operating costs Depreciation and amortization License expense TOTAL COSTS AND EXPENSES GROSS MARGIN GENERAL AND ADMINISTRATIVE EXPENSES: Salaries and other compensation Legal and accounting fees Depreciation and amortization Share-based compensation expense Other general and administrative TOTAL GENERAL AND ADMINISTRATIVE EXPENSES ASSET IMPAIRMENTS AND CONTRACT TERMINATION COSTS ) CHANGE IN ESTIMATE OPERATING INCOME (LOSS) ) OTHER INCOME AND EXPENSES: Interest income Interest expense ) ) Other ) ) TOTAL OTHER INCOME AND EXPENSES ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS NET INCOME (LOSS) $ $
